 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   JAMAR R. HEARNS,                            1:17-cv-00038-AWI-GSA-PC
12                Plaintiff,                     ORDER ADOPTING IN FULL FINDINGS
                                                 AND RECOMMENDATIONS
13         vs.                                   (ECF No. 54.)
14   ROSA GONZALES, et al.,                      ORDER DENYING DEFENDANT
                                                 GONZALES’S MOTION FOR SUMMARY
15               Defendants.                     JUDGMENT
                                                 (ECF No. 40.)
16

17

18          Jamar Hearns (“Plaintiff”) is a former prisoner proceeding pro se and in forma pauperis
19   with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United
20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On January 17, 2020, findings and recommendations were entered, recommending that
22   defendant Gonzales’s motion for summary judgment be denied. (ECF No. 54.) On January 28,
23   2020, defendant Gonzales filed objections to the findings and recommendations. (ECF No. 55.)
24   On February 14, 2020, Plaintiff filed a reply to defendant Gonzales’s objections. (ECF No. 56.)
25          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
26   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
27   including defendant Gonzales’s objections and Plaintiff’s reply, the court finds the findings and
28   recommendations to be supported by the record and proper analysis. Even considering the other

                                                    1
 1   aspects of Islam that Plaintiff was able to practice, the Court would still find that the evidence
 2   does not establish as a matter of law that Plaintiff suffered no First Amendment violation. The
 3   F&R noted that Jones as a Muslim was required to pray five times a day, Jones could only pray
 4   on holy ground, Muslim prayer rugs are considered holy ground, Jones’s prayer rug was damaged
 5   with bleach and confiscated by the Defendant, and the prayer rug was never replaced or returned
 6   to Jones. Although Jones was able to periodically borrow other prayer rugs, he could only do so
 7   about 25 times a month and he was required to pray about 150 times per month. The Court agrees
 8   with the F&R that there are genuine disputed material facts regarding the burden experienced by
 9   Plaintiff because of the confiscation of his prayer rug. Cf. Jones v. Williams, 791 F.3d 1023,
10   1033 (9th Cir. 2015) (finding qualified immunity was not appropriate where prison personnel
11   required a Muslim inmate to prepare pork over a one to two day period and when no alternatives
12   existed to accommodate the inmate’s right not to handle pork, other than having the inmate
13   prepare something other than pork). Defendant’s objections are overruled.
14          Accordingly, THE COURT HEREBY ORDERS that:
15          1.      The findings and recommendations entered by the magistrate judge on January
16                  17, 2020, are ADOPTED IN FULL; and
17          2.      Defendant Gonzales’s motion for summary judgment (Doc. No. 40) is DENIED.
18
     IT IS SO ORDERED.
19

20   Dated: March 31, 2020
                                                 SENIOR DISTRICT JUDGE
21

22

23

24

25

26

27

28


                                                     2
